Title: To James Madison from Morton A. Waring, 29 July 1813
From: Waring, Morton A.
To: Madison, James


Sir,
Charleston July 29, 1813
With much pain and regret I have seen announced in the Gazette, the rejection made by the Senate to the nomination of Mr. Hamilton to the office of Comm. of Loans for So. Carolina. The many peculiar and striking instances of favor, which I have experienced from you Sir, have emboldened me to ask a continuance in that Department, if you should think it not incompatible with your duty so to do—should you think it improper for me to hold that appointment, and the one which I now hold, (of Ma[r]shal,) to-gether I would prefer to continue in the office of Comm. of Loans; and vacate the appointment of Marshal—provided you would not consider yourself bound to go through the formalities of a reappointment, before this could be effected. Should the formalities of a reappointment be necessary—I would not risque them—and would therefore hold to the office of Marshal and vacate that of Comm of Loans. Mr. Hamilton is my Father in Law. Wishing you all the happiness you could desire I remain Sir very respectfully &
Morton A Waring
